


EXHIBIT 10.16


PEOPLES BANCORP INC. ANNUAL REPORT ON FORM 10-K
FOR FISCAL YEAR ENDED DECEMBER 31, 2014




SUMMARY OF PERQUISITES FOR EXECUTIVE OFFICERS
OF PEOPLES BANCORP INC.






Peoples maintains an Executive Health Program which provides an opportunity for
each executive officer to participate on a voluntary basis in a comprehensive
medical screening annually at the expense of Peoples. Participation in this
program is voluntary. The objective of the Executive Health Program is the early
identification of potential health problems and the prompt, expert treatment of
any medical problems detected, thereby mitigating the negative potential impact
on Peoples' financial performance or current management succession plans. Some
of the executive officers participate in a program under which Peoples offers a
limited reimbursement for fitness club memberships. This program is available to
all employees, and is part of an overall wellness initiative at Peoples. In
2014, all of the named executive officers participated in a wellness incentive
program, available to all Peoples medical plan participants, which provided up
to a one-time $1,250 payment to a Health Savings or Flexible Spending Account,
depending upon individual compliance with the program’s requirements, which
include wellness related activities.


Based on business need, on a case-by-case basis, the Compensation Committee has
granted the use of a company-paid automobile and/or country club membership to
certain executive officers to further business development on behalf of Peoples
and our shareholders. Personal use of a company-paid automobile is reported as
income to the executive officer. Expenses relating to personal use of the
country club amenities are either reimbursed to Peoples or paid by the named
executive officer.
On a case-by-case basis, the Compensation Committee pays or reimburses executive
officers for moving expenses and temporary housing as part of the executive's
recruitment package. Peoples maintains an Excessive or Luxury Expenditures
Policy that is subject to review and approval by the full Board.


On July 25, 2013, the Peoples Board approved the Peoples Bancorp Inc.
Nonqualified Deferred Compensation Plan (the “NQDC Plan”). On November 20, 2013,
the Committee again approved the 2013 Plan for continuation in 2014.
Participation in the NQDC Plan is limited to a select group of management and
highly-compensated employees designated annually by the Compensation Committee.
The NQDC Plan is offered for the purpose of providing a vehicle for the deferral
of compensation in excess of statutory limits under the Peoples' 401(k) Plan for
those participating in the NQDC Plan. Participants may elect to defer base
salary, annual bonus and other compensation such as commissions, but not
equity-based awards. After the applicable deadline, a deferral election is
irrevocable for that plan year unless otherwise permitted under the NQDC Plan.
Generally, a participant must submit a deferral election by December 31 of the
year before services are to be performed. The deferred compensation, if any, is
credited to a bookkeeping account maintained on behalf of the participant. The
participant is fully vested in the bookkeeping account which will be credited
with earnings and losses based on the performance of the investment selections
made by the participant for the account. The Compensation Committee determines
the deemed investments with which participants may direct that their bookkeeping
accounts be credited.






